Title: John Adams to Abigail Adams, 30 April 1777
From: Adams, John
To: Adams, Abigail


     
      April 30. 1777
     
     We have a fine Piece of News this Morning of the March of 2000 of the Enemy, and destroying a fine Magazine there—and the stupid sordid cowardly torified Country People let them pass without Opposition.
     All New England is petrified, with Astonishment, Horror, and Despair, I believe in my Conscience. They behave worse than any Part of the Continent. Even in N. Jersy 2000 Men could not have marched so far.
    